                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION




UNITED STATES OF AMERICA,                       2:20-CR-20475-TGB


                 Plaintiff,
                                               ORDER RESOLVING
                                               PENDING MOTIONS
      vs.


D-1 TERRANCE GLEN MCLEMORE,
D-2 DAVID ANTOINE RIGGINS,


                 Defendant.


     For the reasons set out on the record during a hearing held on April

30, 2021, IT IS HEREBY ORDERED as follows:

     Defendant David Riggins’ Motion to Alter Terms of Release (ECF

No. 29) is GRANTED IN PART.           Bond conditions are modified as

follows: Location Monitoring – Home Detention is removed; adding

stand-alone GPS monitoring without curfew (open schedule) for work

purposes only.
     Defendant Terrance McLemore’s Motion to Set a Bond (ECF No. 37)

is DENIED, for reasons stated upon the record.

     Further, the Government’s Motion in Limine to Preclude

Necessity/Duress Defense (ECF No. 32) is GRANTED without prejudice,

for reasons the Court stated upon the record during the hearing on April

30, 2021. Should counsel for Defendants wish to re-open the record on

this motion, they will need to confer with counsel for the Government,

and schedule an evidentiary hearing at least two weeks prior to the date

of the Final Pretrial Conference.

     Finally, parties are directed to submit a stipulation and proposed

order setting new dates in this matter.

     DATED this 4th day of May, 2021.


                                    BY THE COURT:




                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge
